DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment filed on 02/08/2022 have been entered.
Claims 1, 3-7, and 9-20 are currently pending.
Claims 17-20 are withdrawn.
Claims 1, 3, 10, 11, and 12 have been amended.
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weigel et al (US 2017/0155006) in view of Sham (NPL).
Regarding Claim 1, Weigel teaches an transparent protective cover for covering a transparent substrate (Paragraph 0001) where light can be transmitted or received (Paragraph 0001, 0032). Weigel teaches the cover comprises a transparent sheet having a first surface and second surface opposite the first surface (Fig. 1, Item 20) and a UV curable pressure sensitive adhesive (Paragraph 0059) that is configured to adhere the transparent sheet to a third surface of the barrier layer, a clear substrate. (Fig. 1, Item 18) Weigel teaches the first surface of the transparent sheet can be surface treated using corona, plasma or other treatments to improve adhesion to the adhesive, thus performed application of the PSA to the transparent sheet (Paragraph 0054). 
Weigel does not specifically teach the first surface is ozone treated.
Sham teaches corona, plasma and UV radiation as surface treatments to increase adhesion.  Sham teaches using ozone treatment with UV provides the advantage of improved surface modification at a lower cost (Page 1537-1538). Thus, as Sham teaches ozone treatment is known surface modification technique and is cheaper, it would have been obvious to one with ordinary skill in the art to pick ozone treatment as a surface modification technique. 
Regarding Claim 3, Weigel teaches the PSA layer can range from 0.005 to 0.2 mm. (Paragraph 0075). This overlaps the claimed point of 2 mils.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05) 
Regarding Claims 4-5, Weigel teaches he transparent sheet can be FEP, a fluoropolymer. (Paragraph 0049). 
Regarding Claim 6, 3M 8171 and 8172 are considered dry adhesives, as they come in films. (Paragraph 0059).
Regarding Claim 7, Weigel teaches the UV curable adhesive is cured with UV after the sheet and substrate are joined together. (Paragraph 0082)
Regarding Claim 11, Weigel teaches the clear substrate and the third surface of the clear substrate is a planar surface. (Fig. 1-4)
Regarding Claim 12, Weigel teaches the transparent film and barrier layer (substrate), the substrate, can be stored as roll. (Paragraph 0033).  This means the third surface of the substrate is a convex shape.
Regarding Claim 13, 
Regarding Claim 15 and 16, Weigel teaches additional coatings can be applied to the protective layer (Paragraph 0080), such as an anti-fouling, anti-scratch and/or other coatings. (Paragraph 0080). Thus, as anti-fouling and anti-scratch layers have to be exposed to the outer surface to work, it would have been obvious to one with ordinary skill in the art to apply the coating onto the second surface of the transparent sheet. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 for being unpatentable over Weigel and Sham as applied in Claim 1 and 13, in view of Janssen et al. (US 2004/0121105).
Regarding Claim 9 and 14, Weigel does not specifically teach the PSA is configured to have better adhesion to the first surface of the transparent sheet versus a release liner or a substrate.
Janssen teaches protective sheets comprising a protective transparent film and a UV cured PSA.  (Abstract; Paragraph 0102-0109). Janssen teaches the PSA should bond more readily to the film above it then other films/release surfaces. (Paragraph 0107). Janssen teaches this prevents premature separation. (Paragraph 0022,0107). Thus, as Janssen teaches ensuring the bonding layer bonds better to the transparent sheet than a substrate or release liner prevent premature separation and delamination, it would have been obvious to one with ordinary skill in the art to ensure the PSA of Weigel to have better adhesion to the transparent sheet than the opposing surface/substrate/release liner. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka (US 2011/0147773) in view of Ueda et al. (US 2015/0166841), Weigel and Sham. 
Regarding Claim 1, Kostka discloses an applique for covering a clear substrate that emits/transmits lights rays (Paragraph 0045), the applique comprising a transparent sheet having a first surface and a second surface opposite the first surface (Paragraph 0045), where an acrylic pressure sensitive adhesive disposed on the first surface of the transparent sheet and is configured to adhere to a third surface of the clear substrate. (Paragraph 0045).
Kostka does not specifically teach the acrylic PSA is a UV curable PSA. 
Ueda teaches a UV curable acrylic PSA (Claim 1 of Ueda) for use in display devices and light emitting laminates. (Paragraph 0002). Ueda teaches this UV curable acrylic PSA has an advantage over prior art PSAs as it allows for better clarity without delaminating from the substrate due to environmental temperature and humidity. (Paragraph 0003-0008). Thus, it would have been obvious to one with ordinary skill in the art to use a curable UV PSA of Ueda in the place of the acrylic PSA of Kostka for higher clarity and better bonding over variety of conditions. 
Kostka and Ueda do not teach the first surface of the transparent sheet is ozone treated before application of the UV adhesive.
Weigel teaches the first surface of the transparent sheet can be surface treated using corona, plasma or other treatments to improve adhesion to the adhesive, thus performed application of the PSA to the transparent sheet (Paragraph 0054). Sham teaches corona, plasma and UV radiation as surface treatments to increase adhesion.  Sham teaches using ozone treatment with UV provides the advantage of improved surface modification at a lower cost (Page 1537-1538). Thus, as Weigel teaches surface modification techniques before application of adhesive improves bonding of the adhesive and Sham teaches ozone treatment is known 
Regarding Claim 10, Kostka teaches the substrate has a first index of refraction of 1.53, the PSA layer has a second index of refraction of 1.47 and the sheet has third index of refraction of 1.34. (Paragraph 0045). This means the second index is less than the first index of refraction and the third index of refraction is less than the second index of refraction.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
The §103 arguments have been considered moot, due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781